DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 22, 2021 has been entered.
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8-10, 12, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Campbell (US 8,042,430).
Campbell discloses a friction pad (44) for a vehicle pedal, the friction pad (44) comprising an upper surface (230) and a side friction surface (70D), the side friction surface (70D) being in a line friction contact with the vehicle pedal (22).


Re claim 10, the side friction surface (70D) includes first (upper side surface segment of 70D, see Fig 9), second (middle side surface segment of 70D, see Fig 9), and third (lower side surface segment of 70D, see Fig 9) side surface segments (see Fig 9), the side arc-shaped segment (70D) defining the second side surface segment (middle side surface segment of 70D, see Fig 9) in the line friction contact with the vehicle pedal (22) and extending between the first (upper side surface segment of 70D, see Fig 9) and third (lower side surface segment of 70D, see Fig 9) side surface segments (see Fig 9).
Re claim 12, Campbell discloses a friction pad (44) for a vehicle pedal, the friction pad (44) comprising: a first friction pad surface (70B) opposed to and facing a friction contact surface of the vehicle pedal; a second arc-shaped friction pad surface (70C) opposed to and facing the friction contact surface of the vehicle pedal and extending from the first friction surface (70B) and in a line frictional contact with the friction contact surface of the vehicle pedal; and a third friction pad surface (70D) extending from the second friction surface (70C) and opposed to and facing the friction contact surface of the vehicle pedal (see Fig 6).
Re claim 15, an over-molded friction member (70) on the friction pad (44), the first (70B), second (70C), and third (70D) friction pad surfaces being formed on the over-molded friction member (the method of forming the device is not germane to the patentability of the device itself, see MPEP 2113).

Allowable Subject Matter
Claims 1, 3-7, 11, and 13 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKY A JOHNSON whose telephone number is (571)272-7106.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard W Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VICKY A JOHNSON/Primary Examiner, Art Unit 3656